Title: From George Washington to United States House of Representatives, 28 February 1797
From: Washington, George
To: United States House of Representatives


                        Gentlemen of the House of 
                                Representatives United States 28th February 1797.
                            
                        
                        Having maturely considered the Bill to alter and amend an Act intitled an Act
                            to ascertain and fix the military establishment of the United States which was presented to
                            me on the twenty second day of this Month I now return it to the House of Representatives,
                            in which it originated with my objections.
                        First. If the Bill passes into a law the two Companies of light dragoons will
                            be from that moment legally out of service, though they will afterwards continue actually
                            in service, and for their services during this interval, namely from the time of legal to
                            the time of actual discharge, it will not be lawful to pay them, unless some future
                            provision be made by law. Though they may be discharged at the pleasure of Congress, in
                            justice they ought to receive their pay not only to the time of passing the law, but at
                            least to the time of their actual discharge.
                        Secondly. It will be inconvenient and injurious to the public to dismiss the
                            light Dragoons as soon as notice of the law can be conveyed to them; one of the Companies
                            having been lately destined to a necessary and important service.
                        
                        Thirdly. The Companies of Light Dragoons consist of one hundred and twenty six
                            non commissioned Officers and privates, who are bound to serve as dismounted Dragoons, when
                            ordered so to do; they have received in bounties about two thousand dollars; one of them is
                            completely equipped, and above half of the non commissioned Officers and privates have yet
                            to serve more than one third the term of their inlistment; and besides there will in the
                            course of the year be a considerable deficiency in the complement of infantry intended to be
                            continued. Under these circumstances, to discharge the Dragoons does not seem to comport
                            with œconomy.
                        Fourthly. It is generally agreed that some Cavalry either Militia or regular
                            will be necessary and according to the best information I have been able to obtain, it is my
                            opinion, that the latter will be less expensive and more useful than the former, in
                            preserving peace between the frontier settlers, and the Indians and therefore a part of the
                            Military establishment should consist of Cavalry.
                        
                            Go: Washington
                            
                        
                    